Citation Nr: 0902066	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to service connection for left shoulder 
disability, to include as secondary to service-connected 
osteochondroma of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal.  The case was later transferred to the 
RO in Columbia, South Carolina.  The appellant appealed 
the unfavorable rating decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for additional development in December 
2007.  The requested development has been completed, and 
the case has been returned to the Board for appellate 
review.

The veteran testified before the undersigned Acting 
Veterans Law Judge at a personal hearing conducted at the 
Columbia RO in August 2007.  A copy of the hearing 
transcript is of record and has been reviewed.

The Board notes that the veteran's appeal originally 
contained claims for service connection for disabilities of 
his right shoulder, right hip, and lower back, and for an 
increased rating for his service connected osteochondroma of 
the right tibia.  These claims were addressed in a decision 
issued by the Board in December 2007.  No additional 
communication has been received from the veteran regarding 
these claims.  Accordingly, the issues of entitlement to 
service connection for disabilities of his right shoulder, 
right hip, and lower back, and for an increased rating for 
his service connected osteochondroma of the right tibia, no 
longer remain in appellate status.  Therefore, no further 
consideration of these claims is required.


FINDING OF FACT

A chronic disability of the left shoulder is not currently 
shown.


CONCLUSION OF LAW

A chronic disability of the left shoulder was not incurred in 
active service and is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

As to the veteran's claim that his left shoulder disability 
was proximately caused or aggravated by his service-connected 
osteochondroma of the right tibia, the Board finds that the 
VA's duty to notify, was satisfied by a letter sent to the 
veteran in April 2005.  The April 2005 letter specifically 
addressed the evidence necessary to substantiate the veteran's 
secondary connection claim, the evidence VA would seek to 
obtain, and the evidence the veteran was expected to provide.  
The April 2005 letter was also sent prior to the initial 
unfavorable decision by VA in July 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met as to the secondary connection claim.

Additionally, a supplemental notice letter sent to the veteran 
in March 2006 addressed the relevant rating criteria and 
effective date provisions, compliant with the requirements of 
Dingess.  Another supplemental notice letter sent to the 
veteran in April 2008 provided the notice required as to the 
veteran's claim for service connection on a direct basis.  
While the March 2006 and April 2008 notice letters were not 
provided to the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was 
provided by the AOJ prior to the transfer and certification of 
the veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a).  
As the March 2006 and April 2008 notice letters were followed 
by a readjudication of the veteran's claim in supplemental 
statements of the case (SSOC) in October 2006 and October 
2008, any error in the timing of the notice was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Furthermore, as service connection is being denied in the 
decision below, no rating or effective date will be assigned 
with respect to the veteran's claimed condition.

Based on the foregoing, the Board finds that the April 2005, 
March 2006 and April 2008 notice letters adequately informed 
the veteran of the information and evidence necessary to 
substantiate his claim for service connection for a left 
shoulder condition.  Therefore, the Board concludes that VA 
has provided to the veteran, all of the notice required by 
law.

B.  Duty to Assist

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the veteran's VA outpatient 
treatment records, service treatment records, and private 
treatment records.  The veteran was afforded an opportunity 
to present evidence in support of his claim at an August 2007 
travel board hearing.  In April 2008, a letter was mailed to 
the veteran requesting that he identify or submit additional 
medical evidence of a left shoulder disability.  The veteran 
did not respond to the letter.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a May 2006 statement of the 
case (SOC) and supplemental statements of the case (SSOC) in 
October 2006 and October 2008.  The SOC and SSOCs specified 
the reasons for the continuing denial of the veteran's claim 
for service connection and, in so doing, informed him of the 
evidence that was still required to substantiate his claim.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a VA examination is unnecessary to 
decide the claim for service connection for a left shoulder 
disability because there is no competent evidence of record 
that indicates that the veteran is currently suffering from a 
previously diagnosed left shoulder disability, or that he 
suffers persistent or recurrent symptoms of a left shoulder 
disability.  Therefore, no additional VA examination of the 
veteran's left shoulder is required.  See 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Finally, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The veteran has claimed entitlement to service connection 
for a disability of the left shoulder, to include as 
secondary to his service-connected osteochondroma of the 
right tibia.  However, in considering the evidence of 
record under the laws and regulations as set forth above, 
the Board concludes that the veteran is not entitled to 
service connection for a left shoulder disability because 
he has not been shown to have been diagnosed with any 
disability of his left shoulder.

There is no competent medical evidence of record 
demonstrating a current diagnosis of a disability of a 
disability of the veteran's left shoulder.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The available VA medical records indicate that the veteran 
has been seen often for complaints of chronic low back, right 
knee/leg pain, right hip pain, and right shoulder pain.  
Degenerative changes of the lumbosacral spine and right hip 
have been identified.  The veteran is service connected for 
those conditions as well as right leg disability.  There is 
competent evidence of diagnosed disability of the left 
shoulder, however.  Indeed, there are not even any documented 
complaints of pain in the left shoulder.  The reports of VA 
examinations in June 2005 and September 2006 are silent with 
respect to the left shoulder.  Similarly, letters from Dr. J. 
F. S., dated in May 2005 and June 2006, do not address any 
disability of the veteran's left shoulder.

Recognition is given to the fact the June 2005 VA examination 
report included the opinion that degenerative changes of the 
left shoulder are not at least as likely as not related to 
the veteran's osteochondroma of the right tibia.  This 
conclusion is unsupported by any concurrent findings of the 
examiner or the totality of the record.  Again, with the 
exception of this notation, the record is silent as to the 
presence of any disability or complaints of disability of the 
left shoulder.  Further, on closer scrutiny of the report, 
the undersigned observes that the examiner placed the words 
degenerative changes of the left in quotes and indicated that 
he had been asked to render an opinion on the etiology of the 
condition.  The examination request from the RO contains 
identical language.  Such seems to establish that the 
examiner was merely quoting the language of the RO 
examination request rather than making a diagnosis 
degenerative changes of the shoulder.  Again, it must be 
emphasized that the examination report is negative for any 
disability of the left shoulder let alone degenerative 
changes of the left shoulder.  The Board therefore ascribes 
no probative value to the opinion/impression made in the June 
2005 VA examination report.  Miller v. West, 11 Vet. App. 
345, 348 (1998)(holding that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record).  

The Board does not question the fact that the veteran 
currently suffers from left shoulder pain as he testified at 
his travel board hearing.  However, as indicated above, the 
veteran has not proffered any competent medical evidence 
showing a current disability of the left shoulder.  The Board 
further notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted when there is no sufficient factual showing that the 
pain derives from an in-service injury or disease.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Finally, although the veteran has expressed his own opinion 
that he currently suffers from a disability of the left 
shoulder that is either directly related to his in-service 
injury or to his service-connected osteochondroma, the Court 
has held that laypersons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of a diagnosed left shoulder disability, the 
veteran's claim of entitlement to service connection may not 
be granted.  See Degmetich, 104 F. 3d 1328.  

As the medical evidence does not establish that the veteran 
has a current diagnosis of a left shoulder disability, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a left shoulder disability is not 
warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left shoulder 
condition, to include as secondary to service-connected 
osteochondroma of the right tibia, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


